logo_w tag_2c.jpg [sien20151231ex1019dfe78001.jpg]

 

 

 

December 7,  2015

 

Joel Smith

Address: last address on file with Company

 

RE:  Separation Agreement

 

Dear Joel:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding the separation of your employment with Sientra, Inc. (the
“Company”).  This Agreement will become effective on the “Effective Date” as
defined in Section 11 herein.  You and the Company hereby agree as follows:

1. Separation.  You have submitted and the Company has accepted your resignation
from the Company, including any and all positions and offices held by you,
effective November 12, 2015 (the “Separation Date”). 

2. Separation Benefits.  In exchange for your covenants and releases herein, and
provided that this Agreement becomes effective as specified in Section 11 below,
the Company will provide you with the following separation benefits
(collectively, the “Separation Benefits”),  items (a)(i) and (b) of which are
equivalent in amount to those described in Section 6.3 of the Employment
Agreement between you and the Company effective February 1, 2015 (the
“Employment Agreement”).   

(a) Salary.    (i) You shall receive aggregate payments equivalent to nine  (9)
months of your base salary as in effect on the Separation Date, paid in equal
installments on the Company’s regularly-scheduled payroll dates beginning with
the first such payroll date following the Effective Date.    (ii) In addition,
you shall receive a pro-rated annual bonus of $112,548 with respect to the
fiscal year prior to the Separation Date.  Payment of such bonus shall be made
in a lump sum as soon as practicable following the completion of such fiscal
year, but no later than January 15, 2016.

(b) Health Care Coverage. Provided further that you timely elect continued
coverage under COBRA, the Company shall pay your COBRA premiums to continue your
coverage (including coverage for eligible dependents, if applicable) (“COBRA
Premiums”) through the period (the “COBRA Premium Period”) starting on the
Separation Date and ending on the earliest to occur of: (i) nine (9) months
following the Separation Date; (ii) the date you become eligible for group
health insurance coverage through a new employer; or (iii) the date you cease to
be eligible for COBRA continuation coverage for any reason, including plan
termination.  In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company of such event.  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 2

 

it cannot pay the COBRA Premiums without a substantial risk of violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof provide to you a taxable monthly
payment in an amount equal to the monthly COBRA premium that you would be
required to pay to continue your group health coverage in effect on the date of
your employment termination (which amount shall be based on the premium for the
first month of COBRA coverage), which payments shall be made on the last day of
each month regardless of whether you elect COBRA continuation coverage and shall
end on the earlier of (x) the date upon which you obtain other employment or
(y) the last day of the 9th calendar month following the Separation date.

(c) Tax Withholding. All compensation described in this Section 2 will be
subject to the Company’s collection of all applicable federal, state and local
income and employment withholding taxes.

(d) Final Expense Report. Within seven (7) days of the Separation Date, the
Company will provide you a complete list of all expenses submitted by you in the
3rd and 4th quarters of 2015, indicating whether they have been paid by the
Company. You will have thirty (30) days from the Separation Date to submit a
final expense report for business expenses incurred through the Separation
Date.  Reimbursement for such expenses will be made to you within five (5) days
after receipt of the expense report.

(e) Post-Service Option Exercise Period. With respect to your outstanding
options to purchase common stock of the Company, notwithstanding anything to the
contrary in the governing plan or award agreement, you will be permitted to
exercise such options until the later of (i) the final day of the
post-termination exercise period provided in the relevant option agreement
(including any longer period applicable in the case of death or disability, if
your service terminated by reason of death or disability); or (ii) March 31,
2017; provided, however, that no option shall be exercisable later than the
expiration of the term of such option.

(f) Legal Fees. The Company agrees to pay (a) the legal fees set forth on the
invoice from Fish & Richardson P.C. (“Fish”) dated November 9, 2015 and any
reasonable legal fees set forth on a subsequent Fish invoice presented to the
Company within five (5) days following the date of this Agreement; and (b) up to
$10,000 in reasonable legal fees incurred by you from Fish in connection with
the negotiation of this Agreement, which amounts shall, in each case, be paid
directly to Fish promptly upon presentation of a statement of fees actually
incurred.

3. Other Compensation and Benefits.  Except as expressly provided herein or
pursuant to the terms of any plan providing for retirement benefits, including,
without limitation, any 401(k) plan, sponsored by the Company for your benefit,
you acknowledge and agree that you are not entitled to and will not receive any
additional compensation, wages, reimbursement, severance, or benefits from the
Company.

4. Termination of The Company’s Obligations.  Notwithstanding any provisions in
this Agreement to the contrary and except as consented to above, the Company’s
obligations hereunder shall cease and be rendered a nullity immediately should
you fail to comply with any of the provisions of this Agreement.

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 3

 

5. Company Property.  You represent and confirm that no later than December 7,
2015, you will return to the Company the Company-owned laptop,  iPad, and
building-access card, and any Company documents (and all copies thereof) and
other property of the Company in your possession or control, including, but not
limited to, computer security access, files, business plans, notes, financial
information, financial information, data, computer-recorded information,
tangible property, including entry cards, keys and any other materials of any
nature pertaining to your work with the Company, and any documents or data of
any description (or any reproduction of any documents or data) containing or
pertaining to any proprietary or confidential material of the Company; provided
that: (a) you shall be permitted to retain copies of documents relating to the
terms and conditions of your employment with the Company (for example, copies of
Stock Option Agreements); and (b) Fish shall be permitted to retain an imaged
copy of the hard-drives of your Company lap-top and iPad solely for use in
connection with any “Proceeding” as that term is defined in the Indemnification
Agreement dated October 21, 2011, subject to your continued obligations under
the Company's Confidentiality, Inventions and Non-Interference Agreement as set
forth in Paragraph 6.of the Agreement.

6. Confidential Information and Proprietary Information Obligations.    You
acknowledge signing the Company’s Confidentiality, Inventions and
Non-Interference Agreement (the “CINA”) containing a confidentiality agreement
in connection with your employment with the Company.  You represent that you
have complied with and will continue to comply with the terms of the CINA.

7. Non-Disparagement; Inquiries.   You shall not make any disparaging comments
or statements about the Company, its services, its products, its work, the
members of its Board of Directors (the “Board”), or executive management.  The
Company will follow its standard neutral reference policy in response to any
inquiries regarding you from prospective employers. The Company agrees to direct
the members of the Board and executive officers of the Company not to make any
disparaging comments about you, your professional capabilities or your service
to the Company.  Nothing in this Agreement shall preclude you or the Company (or
its employees, officers, directors, or agents) from responding accurately and
fully to any question, inquiry or request for information when required by legal
process. 

8. Cooperation and Assistance.   You agree that you will not voluntarily provide
assistance, information, encouragement, or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim by or against the Company, nor shall you induce or encourage any
person or entity to do so.  The foregoing sentence shall not prohibit you from
testifying truthfully under subpoena.  You warrant that you have not previously
provided assistance, information, encouragement, or advice, directly or
indirectly, to any person or entity in connection with any claim by or against
the Company.  You agree to provide (voluntarily and without legal compulsion)
prompt cooperation and accurate and complete information to the Company in the
event of litigation or government proceeding or investigation involving the
Company or its officers or directors and to respect and preserve all privileges
held by or available to the Company.  The Company agrees to compensate you for
your time spent consulting with and traveling to any litigation-related
proceeding at a reasonable rate to be agreed between you and the Company plus
reimbursement of reasonable travel costs.

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 4

 

9. Injunctive Relief.  The parties agree that any remedy at law will be
inadequate for any breach by you or the Company of the covenants under
Sections 6,  7, and 8 of this Agreement, and that each party shall be entitled
to an injunction both preliminary and final, and any other appropriate equitable
relief to enforce her or its rights set forth in these Sections.  Such remedies
shall be cumulative and non-exclusive, being in addition to any and all other
remedies either party may have.

10. Release of Claims.    

(a) General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, including but not
limited to the Separation Benefits, you hereby generally and completely release
the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, investors and assigns (collectively,
the “Released Parties”) of and from any and all claims, liabilities and
obligations, both known and known, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on the date you
sign this Agreement (collectively, the “Released Claims”).

(b) Scope of Release.  The Released Claims include, but are not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company, the Employment Agreement, or the termination of your employment: (ii)
all claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company: (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, wrongful
termination, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act (“ADEA”), the
federal Family and Medical Leave Act (as amended) (“FMLA”), the California
Family Rights Act (“CFRA”), the California Labor Code (as amended), the
California Unruh Act, and the California Fair Employment and Housing Act (as
amended).

(c) Excluded Claims.  Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (ii) any rights or
claims which are not waivable as a matter of law; and (iii) any claims for
breach of this Agreement.  In addition, nothing in this Agreement prevents you
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.  You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims. 

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 5

 

(d) Acknowledgements.  You acknowledge that (i) the consideration given to you
in exchange for the waiver and release in this Agreement is in addition to
anything of value to which you were already entitled; (ii) that you have been
paid for all time worked, have received all the leave, leaves of absence and
leave benefits and protections for which you are eligible, and have not suffered
any on‑the-job injury for which you have not already filed a claim; (iii) you
have been given sufficient time  to consider this Agreement and to consult an
attorney or advisor of your choosing; and (iv) you are knowingly and voluntarily
executing this Agreement waiving and releasing any claims you may have as of the
date you execute it.

(e) The Company, on behalf of itself, and each of its parents, subsidiaries and
affiliates, and each of them, hereby covenants not to sue you and fully releases
and discharges you, your descendants, dependents, heirs, executors,
administrators, assigns, and successors with respect to and from any and all
claims, demands, rights, liens, agreements or contracts (written or oral),
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, to the extent known by the
Company or any member of the Board as of the Separation Date (each, a “Claim”)
(including, without limitation, any Claim arising out of or in any way connected
with your service as an officer, director, or employee of Company, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever), resulting from any act or omission by or on the part of you,
committed or omitted prior to the date of Company’s execution of this Agreement.

11. ADEA Waiver.  You knowingly and voluntarily waive and release any rights you
may have under the ADEA (defined above).  You also acknowledge that the
consideration given for your releases in this Agreement is in addition to
anything of value to which you were already entitled.  You are advised by this
writing that:  (a) your waiver and release do not apply to any claims that may
arise after you sign this Agreement; (b) you should consult with an attorney
prior to executing this release (and you have done so); (c) you have twenty-one
(21) days within which to consider this release (although you may choose to
voluntarily execute this release earlier); (d) you have seven (7) days following
the execution of this release to revoke this Agreement; and (e) this Agreement
will not be effective until the eighth day after you sign this Agreement,
provided that you have not earlier revoked this Agreement (the “Effective
Date”).  You will not be entitled to receive any of the benefits specified by
this Agreement unless and until it becomes effective. 

12. Section 1542 Waiver.  In giving the applicable releases set forth herein,
which include claims which may be unknown at present, each party acknowledges
that you or it have or has read and understand(s) Section 1542 of the Civil Code
of the State of California which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 6

 

Each party expressly waives and relinquishes all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

13. No Admissions.  The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and that the promised payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by either party to the other party or to any other
person or entity whomsoever.

14. Entire Agreement.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire Agreement between you and the Company with
regard to the subject matter hereof.  It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein.  It may not be modified except in writing signed by you and the Chairman
of the Board of the Company.  Each party has carefully read this Agreement, has
been afforded the opportunity to be advised of its meaning and consequences by
his or its respective attorneys, and signed the same of his or its free will. 

15. Successors and Assigns.  This Agreement shall bind the heirs, personal
representatives, successors, assigns, executors, and administrators of each
party, and inure to the benefit of each party, its agents, directors, officers,
employees, servants, heirs, successors and assigns.

16. Applicable Law.  This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

17. Severability.  If a court or arbitrator of competent jurisdiction determines
that any term or provision of this Agreement is invalid or unenforceable, in
whole or in part, the remaining terms and provisions hereof shall be
unimpaired.  Such court or arbitrator will have the authority to modify or
replace the invalid or unenforceable term or provision with a valid and
enforceable term or provision that most accurately represents the parties’
intention with respect to the invalid or unenforceable term or provision.

18. Indemnification.  The Company will indemnify and save harmless you from any
loss incurred directly or indirectly by reason of the falsity or inaccuracy of
any representation made herein.  The Company and you acknowledge and agree that
the terms of the Company’s standard form of indemnification agreement for
members of the Board and executive officers of the Company have applied to you
in your role as an executive officer of the Company. The Company hereby affirms
its continuing agreements and obligations as set forth in the Indemnification
Agreement between you and the Company dated October 21, 2011.    

19. Authorization.  You and the Company warrant and represent that there are no
liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein and, further, that
each of them are fully entitled and duly authorized to give their complete and
final general release and discharge.

 

--------------------------------------------------------------------------------

 

Joel Smith

December 7,  2015

Page 7

 

20. Counterparts.  This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall constitute one
and the same instrument.

21. Section Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

22. Photocopies.  A photocopy of this executed Agreement shall be as valid,
binding, and effective as the original Agreement.

23. Section 409A.  It is intended that all of the benefits and payments payable
under this Agreement satisfy, to the greatest extent possible, an exemption from
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and this Agreement will be construed to the greatest extent possible as
consistent with those exemptions, and to the extent not so exempt, this
Agreement (and any definitions hereunder) will be construed to the greatest
extent possible in a manner that complies with Section 409A. For purposes of
Section 409A, your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Company at the time of your separation from
service to be a “specified employee” for purposes of Section 409A, and if any of
the payments upon separation from service set forth herein and/or under any
other agreement with the Company are deemed to be “deferred compensation”, then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Section 409A and the related
adverse taxation under Section 409A, such payments shall not be provided to you
prior to the earliest of (i) the expiration of the six-month period measured
from the date of your separation from service, (ii) the date of your death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. If the release revocation period spans two calendar years,
payments will commence in the second of those two calendar years to the extent
required to comply with Section 409A.

 



 

--------------------------------------------------------------------------------

 



Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing and returning a copy of this letter to me.

Sincerely,

Sientra, Inc.

 

By:

/s/ Matthew Pigeon

 

 

Matthew Pigeon

 

 

(Printed Name)

 

 

 

 

Title:

Chief Financial Officer

 

 

 

Having read and reviewed the foregoing, I hereby agree to and accept the terms
and conditions of this Agreement as stated above.

 

/s/ Joel Smith

    

December 7, 2015

Joel Smith

 

Date

 

[Signature Page to Separation Agreement – Joel Smith]

 

--------------------------------------------------------------------------------